Citation Nr: 1042277	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from November 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 RO rating decision that granted 
service connection and a 10 percent rating for diabetes mellitus, 
effective December 20, 2004.  

A February 2007 RO decision increased the rating for the 
Veteran's service-connected diabetes mellitus to 20 percent, 
effective December 20, 2004.  Since that grant does not represent 
a total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran was last afforded a VA diabetes mellitus examination 
in January 2005.  The Veteran reported that approximately five 
months earlier, he was diagnosed as a non-insulin dependent 
diabetic.  He stated that he was not required to take medication 
and that his blood sugar was approximately 140, with fasting, on 
the previous day.  The Veteran indicated that he had been advised 
to see a nutritionist.  It was noted that the Veteran denied that 
he had blurred vision or numbness and tingling of his toes.  The 
Veteran also reported that he had never been told that he had 
renal problems.  As to a summary, the examiner indicated that the 
Veteran had been in Vietnam during the appropriate time for 
exposure to Agent Orange.  The examiner commented that, 
therefore, the Veteran's diabetes was as likely as not to have 
occurred due to his service.  

The Board notes that the Veteran received treatment for his 
diabetes mellitus subsequent to the January 2005 VA diabetes 
mellitus examination.  For example, an October 2006 statement 
from J. D. Murdock, M.D., noted that the Veteran reported that he 
was presently taking Metformin for his diabetes mellitus, type 
II.  Dr. Murdock stated that the Veteran's active problems 
included diabetes mellitus, type II.  

The Board observes that the Veteran has not been afforded a VA 
psychiatric examination in well over five years.  Additionally, 
the record also clearly raises a question as to the current 
severity of his service-connected diabetes mellitus.  Therefore, 
the Board finds that a current examination is necessary.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to 
afford a contemporaneous medical examination where examination 
report was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for his 
diabetes mellitus since October 2006.  After 
receiving this information and any necessary 
releases, contact the named medical providers 
and obtain copies of any related medical 
records which are not already in the claims 
folder.  

2.  Schedule the Veteran for a VA diabetes 
mellitus examination to determine the 
severity of his service-connected diabetes 
mellitus.  The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  All signs 
and symptoms of the service-connected 
diabetes mellitus should be reported in 
detail (including all information necessary 
for rating the disability under Diagnostic 
Code 7913).  The examiner should specifically 
indicate whether the Veteran's diabetes 
mellitus requires insulin, restricted diet, 
and/or the regulation of his activities 
(avoidance of strenuous occupational and 
recreational activities) to control the 
disorder.  Additionally, the examiner should 
discuss whether the Veteran's diabetes 
mellitus causes episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month 
visits to a diabetic care provider, plus 
complications that would be compensable if 
separately evaluated.  

3.  Thereafter, review the Veteran's claim 
for entitlement to an initial rating higher 
than 20 percent for diabetes mellitus.  If 
the claim is denied, issue a supplemental 
statement of the case to the Veteran and his 
representative, and provide an opportunity to 
respond, before the case is returned to the 
Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the veteran with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


